Citation Nr: 0929911	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-36 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
rheumatoid arthritis, and if so, whether the claim should be 
granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchial asthma, and if so, whether the claim should be 
granted.

3.  Entitlement to service connection for bilateral knee 
arthritis.

4.  Entitlement to a disability rating in excess of 10 
percent for rheumatic fever, inactive, with heart involvement 
of the aortic and mitral valves.

5.  Entitlement to a total disability rating for individual 
unemployablity due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Washington, District of Columbia, and Cleveland, Ohio.

The issues of entitlement to service connection for 
rheumatoid arthritis, entitlement to service connection for 
bronchial asthma, entitlement to service connection for 
bilateral knee arthritis, entitlement to a disability rating 
in excess of 10 percent for rheumatic fever, inactive, with 
heart involvement of the aortic and mitral valves, and 
entitlement to a TDIU are addressed in the REMAND that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for rheumatoid 
arthritis was denied in an unappealed rating decision issued 
in October 1987; entitlement to service connection for 
bronchial asthma was denied in an unappealed rating decision 
issued in February 1960.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the service connection claims for rheumatoid 
arthritis and bronchial asthma, and is sufficient to raise a 
reasonable possibility of substantiating the claims.



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for rheumatoid 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bronchial 
asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed. 
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to service connection for rheumatoid arthritis 
was most recently denied in an unappealed rating decision 
issued in October 1987 because the evidence did not show that 
the Veteran currently had rheumatoid arthritis.  Entitlement 
to service connection for bronchial asthma was denied in an 
unappealed rating decision issued in February 1960 because 
although the Veteran suffered several attacks of bronchial 
asthma in service, recurrence of the asthmatic condition five 
years after such attacks was deemed too remote to grant 
service connection.

The subsequently received evidence includes an April 2003 
opinion letter of the Veteran's private physician, Dr. B., 
which indicates that the Veteran was diagnosed as having 
rheumatic fever with arthritis in service, and that over the 
years the Veteran's arthritis had continued to worsen and had 
ultimately resulted in the his requiring a knee replacement 
in 2002. 

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it relates the 
Veteran's current arthritis condition to his in-service 
rheumatoid arthritis, it is sufficient to establish a 
reasonable possibility of substantiating the service 
connection claim for rheumatoid arthritis.  Accordingly, it 
is new and material and reopening of the claim is in order.

The subsequently received evidence also includes medical 
evidence cited by the Veteran in a May 2008 statement 
indicating that asthmatic symptoms could come and go, and 
that people with asthma may be symptom-free much of the time 
if their asthma is not triggered.

This evidence is not cumulative or redundant of the evidence 
previously of record.  In addition, because it indicates that 
the Veteran's bronchial asthma might be related to his in-
service asthma despite asthma symptoms not recurring for 
years after service, it is sufficient to establish a 
reasonable possibility of substantiating the service 
connection claim for bronchial asthma.  Accordingly, it is 
new and material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for rheumatoid arthritis is 
granted to that extent only.

New and material evidence having been received, reopening of 
the claim for service connection for bronchial asthma is 
granted to that extent only.




REMAND

The issues of service connection for rheumatoid arthritis, 
service connection for bilateral knee arthritis, service 
connection for bronchial asthma, a disability rating in 
excess of 10 percent for rheumatic fever, inactive, with 
heart involvement of the aortic and mitral valves, and 
entitlement to a TDIU must be remanded.

With respect to rheumatoid arthritis and bilateral knee 
arthritis, the Veteran's service treatment records indicate 
that in April 1955 the Veteran complained of migratory 
polyarthritis of two weeks duration and was diagnosed as 
having active rheumatic fever.  However, the record does not 
indicate any diagnoses of rheumatoid arthritis during 
service.

August 2003 and May 2004 treatment records from the Veteran's 
private physician, Dr. B., indicate diagnoses of seronegative 
rheumatoid arthritis, with secondary osteoarthritis.  
However, November 2002 private rheumatology consultation 
notes indicate that, after examining the Veteran and noting a 
previous history of rheumatic fever, the Veteran's private 
rheumatologist diagnosed the Veteran as having severe 
osteoarthritis, with no diagnosis of rheumatoid arthritis.  
Also, on a March 2007 VA examination, the VA examiner stated 
that it was less likely than not that the Veteran's arthritis 
of the knees was a direct result of his in-service rheumatic 
fever, based on the fact that the Veteran had consistently 
been diagnosed as having osteoarthritis, with the Veteran's 
weight being a complicating factor.  The VA examiner noted 
that there was no mention in the medical record of carditis 
being the cause of the Veteran's joint problems.  

Thus, the medical evidence is conflicting as to whether the 
Veteran has a current diagnosis of rheumatoid arthritis; if 
so, whether such rheumatoid arthritis is related to the 
Veteran's in-service rheumatic fever, or to service in any 
other way; and if so, whether his osteoarthritis is caused or 
aggravated by such rheumatoid arthritis.  Therefore, these 
claims must be remanded for another VA examination order to 
make such determinations.

With respect to the Veteran's bronchial asthma claim, service 
treatment records indicate that the Veteran was treated for 
an episode of asthmatic bronchitis in March 1954.  The 
medical record shows current diagnoses of asthma; the first 
post-service treatment related to asthma is a September 1959 
VA treatment record indicating a diagnosis of bronchial 
asthma.  Furthermore, the Veteran submitted a May 2008 
statement citing medical evidence indicating that asthmatic 
symptoms could come and go, and that people with asthma may 
be symptom-free much of the time if their asthma is not 
triggered.  The Veteran has not been provided a VA 
examination to determine the etiology of any bronchial 
asthma.  Given the evidence of record, the Veteran should be 
provided such an examination.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for a disability rating 
in excess of 10 percent for rheumatic fever, inactive, with 
heart involvement of the aortic and mitral valves, the issue 
must be remanded for another VA examination.  

Under the rating criteria for rheumatic heart disease, a 10 
percent evaluation when a workload of greater than 7 
metabolic equivalents (METs), but not greater than 10 METs, 
results in dyspnea, fatigue, angina, dizziness or syncope or 
continuous medication required.  A 30 percent evaluation is 
warranted when a workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope; or with evidence of cardiac 
hypertrophy or dilation on electrocardiogram, echocardiogram, 
or x-ray.  A 60 percent evaluation is warranted for more than 
one episode of acute congestive heart failure in the past 
year, or when a workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or if the evidence demonstrates left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7000.

The Veteran was provided a VA examination of his rheumatic 
heart disease in March 2007.  On that examination, the VA 
examiner opined that "[o]bviously a stress study would not 
be possible at this time because of the patient's orthopedic 
limitations."  The VA examiner furthermore estimated that, 
on the basis of the Veteran's history and medical records, 
prior to being confined to a wheelchair, the Veteran's MET 
level was reduced to 5 or 6 METs due to a combination of 
asthma and obesity along with his cardiovascular status. 

In addition to the ambiguity of the VA examiner's estimation 
of 5 or 6 METs, it is not clear to what extent the Veteran's 
cardiovascular disability alone was productive of the reduced 
METs level, or if such a determination would be able to be 
made.  Thus, this issue must be remanded for a new 
examination.

Moreover, with respect to the Veteran's claim of entitlement 
to a TDIU, the Board notes that this issue is inextricably 
intertwined with the issues being remanded.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).

Accordingly, the case is REMANDED for the following action:

1.	The RO or the AMC should undertake 
appropriate development to obtain 
copies of any outstanding VA or private 
records pertaining to treatment or 
evaluation of the Veteran's claimed 
disabilities.

2.	The Veteran should be afforded the 
appropriate VA examination to determine 
if he has rheumatoid arthritis or 
osteoarthritis, to include bilateral 
knee arthritis, related to his service.  
The claims folder must be provided to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  
Based on examination results and a 
review of the claims folder, the 
examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that any diagnosed 
arthritis disorder is etiologically 
related to the his period of service.  
Specifically, the examiner should 
determine (1) whether the Veteran has a 
current diagnosis of rheumatoid 
arthritis and/or osteoarthritis, to 
include bilateral knee arthritis; (2) 
if so, whether there is a 50 percent or 
better probability that such rheumatoid 
arthritis, osteoarthritis, to include 
bilateral knee arthritis, is related to 
the Veteran's in-service rheumatic 
fever, or otherwise etiologically 
related to service; (3) and whether 
there is a 50 percent or better 
probability that any current 
osteoarthritis is caused or aggravated 
by such rheumatoid arthritis.  The 
rationale for each opinion expressed 
must also be provided.

3.	The Veteran should be afforded the 
appropriate VA examination to determine 
if he has bronchial asthma related to 
his service.  The claims folder must be 
provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that any 
diagnosed asthma disorder is 
etiologically related to active 
service.  The rationale for each 
opinion expressed must also be 
provided.

4.	The Veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his 
rheumatic fever, inactive, with heart 
involvement of the aortic and mitral 
valves.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed, including tests of the 
number of metabolic equivalents (METs) 
that results in dyspnea, fatigue, 
angina, dizziness, or syncope.  If a 
laboratory determination of METs by 
exercise testing can not be done for 
medical reasons, an estimation by the 
medical examiner of the level of 
activity, expressed in METs and 
supported by specific examples, that 
results in dyspnea, fatigue, angina, 
dizziness or syncope may be used.  
Furthermore, if a reduction in METs is 
determined to be due to factors other 
than the Veteran's cardiovascular 
condition, the examiner should 
estimate, to the extent possible, what 
proportion of the reduction in METs is 
due solely to the Veteran's service-
connected cardiovascular condition.  
The RO or the AMC should ensure that 
all information required for rating 
purposes is provided by the examiner.

5.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

6.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


